Exhibit 10.1

 

 

 

June 9, 2005

 

 

Mr. Carl Pelzel

 

Dear Carl:

 

I am very pleased to extend to you this offer to join the Depomed team as Vice
President of Marketing and Commercial Development, reporting to me.  The rate of
pay we offer is $295,000 per annum.  Consistent with Depomed’s compensation
program, your salary will be reviewed in January, 2006.  This offer of
employment is valid through Noon on Tuesday, June 14, 2005.

 

Your compensation package additionally includes options to acquire 150,000
shares of Depomed Common Stock, at a per-share market price established upon
approval by Depomed’s Board of Directors.  These options will vest over a
four-year period, as provided for in Depomed’s 2004 Equity Plan. The plan will
be forwarded to you upon Board approval.  You will also be entitled to
participate in Depomed’s Bonus Plan (currently under review by Depomed’s
Compensation Committee), with a bonus target range of between 30 to 35 percent
of your pay, subject to our meeting our corporate goals.

 

Also, you will be entitled to our complete benefits package including healthcare
insurance and, should you choose to participate, a 401(k) retirement plan. 
During your first year of employment you will be entitled to 12 days of vacation
and to the ten holidays that are observed by the Company.

 

Additionally, as a condition for employment, it will be necessary that you sign
a copy of the Company’s Confidential Information, Secrecy and Invention
Agreement.  As required by law, you must show proof of citizenship, permanent
residency in the U.S. or authorization to work in the U.S.  To complete the I-9
form, we ask that you bring copies of this documentation on your first day of
employment.

 

Carl, I am extremely pleased to extend this offer to you, and on behalf of all
the Depomed employees I look forward to having you join us. Depomed is an
emerging specialty pharmaceutical company and your skills and expertise will
make you a key member of our management team.  If you elect to accept this
offer, please sign and return one copy of this letter to me.  A pre-addressed,
envelope is provided for your convenience.

 

Sincerely,

This letter correctly sets forth our agreement.

 

 

 

 

/s/ John W. Fara, Ph.D.

 

 

 

Signed:

/s/ Carl Pelzel

 

John W. Fara, Ph.D.

 

President and CEO

 

 

Dated:

  June 14, 2005

 

 

--------------------------------------------------------------------------------